Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 1, 2016

                                      No. 04-16-00611-CV

                                   Sandra Campos VIDALES,
                                           Appellant

                                                 v.

                                      Raymond CAMPOS,
                                          Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2016CV04500
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
       The completed record in this case was filed October 24, 2016, and the deadline for
appellant’s brief is currently November 23, 2016. Appellant has notified the court that she
intends the letter she filed on October 7, 2016, to be her brief. Appellant’s October 7, 2016 filing
contains a six-page handwritten letter addressed to this court, other handwritten notes, copies of
documents apparently filed in the trial court, and other documents.

        Appellant’s October 7, 2016 filing does not satisfy the requirements for an appellant’s
brief. The requirements for an appellant’s brief are contained in the Texas Rules of Appellate
Procedure. See, e.g., TEX. R. APP. P. 9.4, 38.1. Appellant is advised that as a pro se litigant, she
must comply with all applicable procedural rules, and is held to the same standards as a licensed
attorney. Paselk v. Rabun, 293 S.W.3d 600, 611 (Tex. App.—Texarkana 2009, pet. denied);
Sweed v. City of El Paso, 346 S.W.3d 679, 680 (Tex. App.—El Paso 2009, pet. denied).

        We order appellant Sandra Campos Vidales to file an amended brief that complies with
all applicable rules of appellate procedure by November 23, 2016. If a timely amended brief that
corrects these deficiencies is not filed, we “may strike the brief, prohibit appellant from filing
another, and proceed as if appellant had failed to file a brief.” See TEX. R. APP. P. 38.9(a). This
may include dismissal of this appeal for want of prosecution. Id. R. 38.8(a)(1); Elizondo v. City
of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San Antonio 1998, no pet.).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court